DETAIL ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to Applicant’s filing on 03/13/2019.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim 9 is depending from claim 8. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
	
6. 	Claims 1-9, 16-19, are rejected under 35 U.S.C. 103 as being unpatentable over Eickelmann (US Pat 9397251), in view of Klee et al. (“Klee”, US Pub 2008/0258257) and Hebert (US Pat 7786837). 
Regarding claim 1, Eickelmann teaches a thin-film device (101) comprising: a semiconductor substrate including a first principal surface thereof (Fig. 11-12; 602 (1st & 2nd surface opposite to each other); col. 10 L45); an insulating layer disposed on the first principal surface of the semiconductor substrate (Fig. 11-12; 614; col. 10 L10); a first input/output electrode, a second input/output electrode, and … disposed on a surface of the insulating layer opposite of the semiconductor substrate (Fig. 11-12; two of 618 located on substrate 602; col. 10 L24); a diode element disposed adjacent to the first principal surface and having a first end electrically connected to the first 
	Eickelmann fails to teach use of ESD protection; a semiconductor substrate including a low-resistivity portion adjacent to a first principal surface; a ground electrode disposed on a surface of the first insulating layer opposite of the semiconductor substrate; the diode and capacitor element connected by the low-resistivity portion to the ground electrode.
Klee teaches (Fig. 1, 6, 8; para 51-91) teaches use of ESD protection (RC, LC or CLC low-pass filter, para 17); a semiconductor substrate (impurity doped semiconductor substrate 1 having two principal surfaces opposite of each other) including a low-resistivity portion (para 44) adjacent to a first principal surface; a ground electrode (ground contact 15) disposed on a surface of the first insulating layer (dielectric layer 7) opposite of the semiconductor substrate (impurity doped semiconductor substrate 1); the diode (diode) and capacitor (capacitor) element connected by the low-resistivity portion of the ground electrode (ground contact 15).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).
However, Eickelman and Klee collective fail to teach a diode and capacitor connected to the ground. 
Herbert teaches a diode and capacitor element connected to the ground (Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman and Klee’s device to include diode and capacitor being connected to the ground, as disclosed by Hebert, as doing so would have prevented electrostatic discharge, as taught by Hebert (abstract).
claims 2, 17, Eickelman teaches the diode element (Fig. 11-12; 608) and the capacitor (Fig. 11-12; 604) element are disposed in a planar configuration (col. 11, L1-18) with respect to each other on the first principal surface of the semiconductor substrate (Fig. 11-12; 602).
Regarding claim 3, Eickelman fails to teach an entirety of the semiconductor substrate (Fig. 11-12; 602) comprises the low-resistivity portion.
However, Klee teaches semiconductor substrate (Fig. 1, 6, 8; 1, para17 and 44) being a low-resistive portion.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).
Regarding claim 4, 18, Eickelman fails to teach the low-resistivity semiconductor substrate (Fig. 1, 6, 8; 1, para 44) comprises a silicon (Si) substrate.
However, Klee teaches the low-resistivity semiconductor substrate (Fig. 1, 6, 8; 1; para 44) comprises a silicon (Si) substrate (para 36).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).
Regarding claim 5, Eickelman teaches the diode element (Fig. 11-12, 608) includes an anode electrode and a cathode electrode; wherein the capacitor element (Fig. 11-12, 604) includes a first capacitor electrode and a second capacitor electrode. 
	However, Eickelman fails to teach the low-resistivity portion is configured as one of the cathode electrode or the anode electrode of the diode element and as the second capacitor electrode.
as one of the cathode electrode (using 21) or the anode electrode of the diode element and as the second capacitor electrode (60, 70).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).
Regarding claim 6, Eickelman teaches the diode element (Fig. 11-12, 608) includes an anode electrode and a cathode electrode; wherein the capacitor element (Fig. 11-12, 604) includes a first capacitor electrode and a second capacitor electrode; and
However, Eickelman fails to teach one of the anode electrode or cathode electrode of the diode element comprises a same material as the first capacitor electrode or the second capacitor electrode.
However, Klee teaches (Fig. 1, 6, 8; para 51-91, and 36-40) one of the anode electrode or cathode electrode of the diode element (21) comprises a same material (7, 17- dielectric layer) as the first capacitor electrode or the second capacitor electrode (60, 70).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).
Regarding claim 7, Eickelman teaches the diode element (Fig. 11-12, 608) includes an anode electrode and a cathode electrode; wherein the capacitor element (Fig. 11-12, 604) includes a first capacitor electrode, a second capacitor electrode.
However, Eickelman fails to teach capacitor element includes a dielectric layer; and wherein the insulating layer comprises a same material as the dielectric layer.
However, Klee teaches (Fig. 1, 6, 8; para 36-40 and 51-91) capacitor element (60, 70) includes a dielectric layer (7, 17); and wherein the insulating layer (7) comprises a same material as the dielectric layer.

Regarding claim 8, Eickelman teaches the semiconductor substrate (Fig. 11-12; 602 having two opposite principal surface) and the insulating layer (Fig. 11-12; 614 includes two opposite surface, one facing one of the planar surface of 602) form a multilayer body (Fig. 11) having a rectangular shape with a first side and a second side opposite each other in a plan view of the first principal surface of the semiconductor substrate (Fig. 11-12; 602).
Regarding claim 9, Eickelman teaches the first and the second input/output electrodes (Fig. 11-12; two of 618 located on substrate 602; col. 10 L24) are disposed adjacent to the first side of the multilayer body (Fig. 11). 
However, Eickelman fails to teach the ground electrode is disposed adjacent to the second side of the multilayer body.
However, Klee teaches (Fig. 1, 6, 8; para 51-91) the ground electrode (ground contact 15) is disposed adjacent to the second side of the multilayer body (Fig. 1 shows multilayer body, where 15 is located on one side of the body. Also, Klee teaches first (8) and the second (9) input/output electrode are disposed adjacent to the first side of the multilayer body).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).
Regarding claim 16, Eickelmann teaches a thin-film device (101) comprising: a semiconductor substrate including a … connection portion disposed in a first principal surface thereof (Fig. 11-12; 602 (1st & 2nd surface opposite to each other); col. 10 L45); an insulating layer disposed on the first principal surface of the semiconductor substrate (Fig. 11-12; 614; col. 10 L10); a first input/output electrode, a second input/output electrode, and a … electrode disposed on a surface of the insulating layer opposite the semiconductor substrate (Fig. 11-12; two of 618 located on substrate 602; col. 10 L24); a diode element (608) disposed above the semiconductor substrate (602) and 
	However, Eickelman fails to teach ESD protection; a ground connection portion disposed in a first principal surface thereof; a ground electrode disposed on a surface of the insulating layer opposite the semiconductor substrate; a diode element having a second end electrically connected to the ground electrode; a capacitor element having a second end electrically connected to the ground electrode; wherein the respective second ends of the diode element and the capacitor element are electrically connected by the ground connection portion to the ground electrode.
However, Klee teaches (Fig. 1, 6, 8, 11; para 51-91) ESD protection (RC, LC or CLC low-pass filter, para 17); a ground connection portion (ground contact 15) disposed in a first principal surface (impurity doped semiconductor substrate 1 having two principal surfaces opposite of each other, para 44) thereof; a ground electrode (ground contact 15)  disposed on a surface of the insulating layer (dielectric layer 7) opposite the semiconductor substrate (impurity doped semiconductor substrate 1); a diode element (Fig. 8-11; Diode D) having a second end electrically connected to the ground electrode (ground contact 15); a capacitor element (Fig. 8-11; capacitor Cb) having a second end electrically connected to the ground electrode (ground contact 15); wherein the respective second ends of the diode element and the capacitor element are electrically connected by the ground connection portion (see Fig. 11).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).
However, Eickelman and Klee collective fail to teach a diode and capacitor connected to the ground. 
Herbert teaches a diode and capacitor element connected to the ground (Fig. 2).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman and Klee’s device to include diode and capacitor being 
Regarding claim 19, Eickelman teaches the semiconductor substrate (Fig. 11-12; 602 having two opposite principal surface) and the insulating layer (Fig. 11-12; 614 includes two opposite surface, one facing one of the planar surface of 602) form a multilayer body having a rectangular shape (Fig. 11) with a first side and a second side opposite each other in a plan view of the first principal surface of the semiconductor substrate, and the first and the second input/output electrodes (Fig. 11-12; two of 618 located on substrate 602; col. 10 L24) are disposed adjacent to the first side of the multilayer body (Fig. 11). 
However, Eickelman fails to teach the ground electrode is disposed adjacent to the second side of the multilayer body.
However, Klee teaches (Fig. 1, 6, 8; para 51-91) the ground electrode (ground contact 15) is disposed adjacent to the second side of the multilayer body (Fig. 1 shows multilayer body, where 15 is located on one side of the body. Also, Klee teaches first (8) and the second (9) input/output electrode are disposed adjacent to the first side of the multilayer body).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claiming invention was made to have modified Eickelman’s thin-film device to include ESD protection technique, a semiconductor substrate including a low-resistivity portion, ground electrode connection of the low-resistivity and being disposed on the insulating layer, as disclosed by Klee, as doing so would have improved voltage peak follow up between branches of RC time constant, as taught by Klee (abstract).

Allowable Subject Matter
7. 	Claims 10-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 10, 20, a search of prior art(s) failed to teach “the ground electrode is interposed between the first input/output electrode and the second input/output electrode in a plan view of the first principal surface of the semiconductor substrate.
claim 11, a search of prior art(s) failed to teach “in a plan view of the first principal surface of the semiconductor substrate, a distance between the first input/output electrode and the ground electrode is equal to a distance between the second input/output electrode and the ground electrode”.
Regarding claim 12 a search of prior art(s) failed to teach “an inductor element disposed in the insulating layer and having a first end electrically connected to the first input/output electrode and a second end electrically connected to the second input/output electrode”.
Claims 13-15 are depending from claim 12. 
Conclusion
8. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUSRAT QUDDUS whose telephone number is (571)270-7921.  The examiner can normally be reached on M-TH 9AM-4PM EST
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THIENVU TRAN can be reached on (571) 270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NUSRAT QUDDUS/Examiner, Art Unit 2839                                                                                                                                                                                                        06/10/2021


/Nguyen Tran/Primary Examiner, Art Unit 2838